—Judgment, Supreme Court, Bronx County (Harold Silverman,'J.), rendered March 5, 1993, convicting defendant, after a jury trial, of two counts of manslaughter in the first degree, and sentencing him to consecutive terms of 81/3 to 25 years, unanimously affirmed.
Where a testifying witness gave unexpected and damaging responses, the prosecutor was properly permitted to confer with him privately since the court employed safeguards which "allowed the People a chance to rehabilitate their case to some extent, yet fully protected both defendant’s right to cross-examination and the jury’s authority to make informed determinations as to facts and credibility” (People v Branch, 83 NY2d 663, 667). Defendant received the effective assistance of counsel, who had no basis to complain about the numerous safeguards implemented by the court and who was able to obtain an acquittal on second-degree murder charges where the People offered strong, corroborated eyewitness testimony detailing a brutal, double execution-style drug murder (People v Baldi, 54 NY2d 137). Defendant’s remaining contentions are unpreserved and without merit. Concur—Wallach, J. P., Nardelli, Williams and Tom, JJ.